Case 2:15-cv-04878-DMG-AGR Document 128 Filed 11/16/20 Page 1 of 4 Page ID #:961



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
        PILLSBURY WINTHROP SHAW PITTMAN LLP
    8
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
   10   Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs
   12 TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G.
      Fleischer, and Jacqueline Fleischer
   13
                            UNITED STATES DISTRICT COURT
   14
                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited         Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,            Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and              TWELFTH FURTHER JOINT
   19 JACQUELINE FLEISCHER, an                   QUARTERLY STATUS REPORT
      individual,                                AS ORDERED BY THE COURT
   20
                   Plaintiffs,                   Action filed: June 26, 2015
   21                                            Discovery: Stayed
             v.                                  Trial date: None set
   22
      PACIFICA CHEMICAL,
   23 INCORPORATED, a California                 Submitted on November 16, 2020
      corporation, AQUA SCIENCE
   24 ENGINEERS, INC., a California
      Corporation, A/E WEST
   25 CONSULTANTS, INC., a Nevada
      Corporation, and DOES 1 through 10,
   26 inclusive,
   27                   Defendants.
   28
        TC RICH v. Pacifica Chemical, et al.              TWELFTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                    REPORT

        Error! Unknown document property name.
Case 2:15-cv-04878-DMG-AGR Document 128 Filed 11/16/20 Page 2 of 4 Page ID #:962



    1           Plaintiffs TC RICH, LLC, a California limited liability company, RIFLE
    2 FREIGHT, INC., a California corporation, FLEISCHER CUSTOMS BROKERS, a
    3 sole proprietorship, RICHARD G. FLEISCHER, an individual, and JACQUELINE
    4 FLEISCHER, an individual, and defendant PACIFICA CHEMICAL
    5 INCORPORATED, and Plaintiff-Intervenor (collectively, the “Parties”) submit this
    6 Twelfth Further Joint Status Report.
    7           The eleven prior joint reports were filed on:
    8                        1. January 19, 2018 (Dkt. 91];
    9                        2. October 19, 2018 [Dkt. 96];
   10                        3. November 14, 2018 [Dkt. 98];
   11                        4. February 7, 2019 [Dkt. 100];
   12                        5. February 28, 2019 [Dkt. 103];
   13                        6. May 14, 2019 [Dkt. 117];
   14                        7. August 14, 2019 [Dkt. 118];
   15                        8. November 14, 2019 [Dkt. 119];
   16                        9. February 14, 2020 [Dkt. 121];
   17                        10.May 14, 2020 [Dkt. 125]; and
   18                        11.August 14, 2020 [Dkt. 127].
   19           The Parties reported in the 11th Quarterly Report that the pilot test report was
   20 being drafted and was expected to be ready in mid-September. The pilot test report
   21 was circulated to the parties by Defendant Pacifica Chemical’s contractor, Murex,
   22 on October 14. In the report, Murex concluded that the pilot test demonstrated
   23 enhanced reductive dichlorination (ERD) will be effective at remediating volatile
   24 organic compound impacts in groundwater at 132 West 132nd Street (the “Site”).
   25 Plaintiffs’ expert, EEC Environmental, reviewed the report and generally agrees
   26 with Murex’s conclusions regarding the effectiveness of ERD at the Site, but
   27 believes that further pilot testing is necessary to demonstrate that ERD injections
   28
        TC RICH v. Pacifica Chemical, et al.       1            TWELFTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                          REPORT

        Error! Unknown document property name.
Case 2:15-cv-04878-DMG-AGR Document 128 Filed 11/16/20 Page 3 of 4 Page ID #:963



    1 can be effectively delivered across the entire plume.
    2           On November 11, the parties conducted a telephonic meet and confer to
    3 discuss the results of the pilot study and a potential return to mediation, as well as
    4 other potential paths to resolution. During the discussion, counsel for Defendant
    5 Pacifica Chemical agreed to solicit bids from environmental remediation firms to
    6 gauge the cost and willingness of those firms to assume responsibility for
    7 remediation of the Site. This will give the parties an objective measure of the cost of
    8 remediation, which to date has been uncertain and an obstacle to settlement. The
    9 parties further acknowledged the pending trial and other deadlines in the matter of
   10 TC Rich v. Hussain Shaikh (2:19-cv-02123-DMG-AGR). They continue to meet and
   11 confer to address procedural and case management issues presented by the related
   12 case.
   13           The parties anticipate conducting a further meet and confer discussion after
   14 receipt of the bids, and during that discussion will consider whether a return to
   15 mediation with Tim Gallagher will be helpful to resolve the remaining issues.
   16
   17 Dated: November 16, 2020                   RAINES FELDMAN LLP
   18
   19
                                                  /S/ John S. Cha__________________
   20                                            John S. Cha
                                                 Counsel for Plaintiffs
   21
   22
        Dated: November 16, 2020                 PILLSBURY WINTHROP SHAW
   23                                            PITTMAN LLP

   24
   25
                                                 /S/ Mark Elliott
   26                                            Mark Elliott
                                                 Counsel for Plaintiffs
   27
   28
        TC RICH v. Pacifica Chemical, et al.     2              TWELFTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                          REPORT

        Error! Unknown document property name.
Case 2:15-cv-04878-DMG-AGR Document 128 Filed 11/16/20 Page 4 of 4 Page ID #:964



    1 Dated: November 16, 2020                   PALADIN LAW GROUP® LLP
    2
    3                                            /S/ Bret A. Stone
                                                 Bret A. Stone
    4
                                                 Counsel for Defendants Pacifica Chemical,
    5                                            Incorporated
    6
        Dated: November 16, 2020                 FOLEY & LARDNER LLP
    7
    8
                                                 /S/ Sarah A. Slack
    9                                            Sarah A. Slack
                                                 Counsel for Plaintiff-Intervenor
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        TC RICH v. Pacifica Chemical, et al.     3              TWELFTH FURTHER JOINT STATUS
        USDC Case No. CV 15-4878 DMG (AGRx)                                          REPORT

        Error! Unknown document property name.
